Citation Nr: 1712011	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, with additional service in the Army National Guard from February 1973 to August 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2012, January 2015 and April 2016 remands, the Board found that the Veteran reasonably raised the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disorder.  To the extent that the Veteran desires to file a claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disorder, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2016).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDING OF FACT

A bilateral eye disorder not shown in service and is not related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service treatment records reveal that he had 20/20 vision, bilaterally, in November 1965 at service entrance.  In a November 1965 report of medical history, the Veteran denied having worn glasses or having had eye trouble.  A January 1966 service treatment record notes that the Veteran had 20/25 visual acuity in the right eye and 20/30 visual acuity in the left eye.  A prescription for glasses was provided.  In a December 1967 separation examination report, the Veteran's eyes were noted as normal.  The Veteran's field of vision was noted as normal.  Vision was 20/20, bilaterally.

In his November 2008 claim, the Veteran stated that an "eye condition requiring glasses began in service" in 1967.  In a December 2008 statement, the Veteran stated that he was in the field doing training exercises in service when all of a sudden he could not see.  He stated that he was taken to a medic who flushed out his eyes and took him off duty for two to three days.  He was also told to wear dark shades.  He noted that he did not have vision problems prior to service, but has had to wear glasses since that time.  At an October 2011 hearing, the Veteran testified that the basic training incident was the first time he had eye problems.  He testified that he did not recall injuring his eyes, being struck in the head or eyes, or waking up feeling any kind of eye irritation in service.  The Veteran testified that he wore glasses following service.

The Veteran's post service treatment records reflect diagnoses of and treatment for blurred vision, bilaterally; suspected glaucoma; dry eye syndrome; hyperopia; and presbyopia.  

A January 2012 VA examination report indicated the diagnoses were significant dry eyes, with early tear break-up time, bilaterally; right anterior stromal scar; glaucoma suspect; hyperopia; and presbyopia.  The examiner then opined that "service related duties have not significantly contributed to the [Veteran's] current condition."  The VA examiner found there was no evidence that the Veteran had any significant blunt trauma or eye injury that would be significant for causing any traumatic glaucoma or that would cause a chemical injury, which would lead to denervation of any corneal nerves leading to dry eyes.  The VA examiner noted the Veteran had multiple examination screens in optometry and was found to have sporadic defects on visual fields over the last few years when he was seen in optometry dating back to March 2006.  .

An April 2015 VA examination report indicated diagnoses of glaucoma suspect, pinguecula, and Meibomian gland dysfunction.  The VA examiner found there was no ocular pathological diagnosis that there was no currently or previously diagnosed that was incurred in or was due to the Veteran's active duty.  The VA examiner further stated no current or previous diagnosed eye disorder is congenital or developmental.  The VA examiner stated, "The Meibomian gland dysfunction, lagophythalmos, pinguecula are not congenital in nature."  The VA examiner stated that diagnosis of glaucoma suspect vs. physiological cupping can be congenital but is not a "defect."  The examiner further stated that glaucoma had a risk factor of family history and physiological cupping, as the name implies, was normal from birth but did not cause a visual defect.  

In an August 2016 addendum opinion, the VA examiner stated that: 

The Veteran has been diagnosed with pinguculae in both eyes, inferior lagothalmoe, dry eye syndrome, glaucoma suspect and mixed cataracts.  Based on review of [the electronic record], these conditions are all age-related conditions which occur naturally.  There is no evidence that any of these eye disorders are related to the Veteran's time in active duty.

The VA examiner further stated that, "The Veteran's eye conditions are all common age-related occurrences that are progressive in nature that occur over time.  Therefore, no, none of the Veteran's eye conditions are a congenital or developmental defect."  As the VA examiner provided a rationale for the opinion based on a review of the evidence of record, the Board finds the opinion to be probative.

Based on a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an eye disorder that is related to service.  Although several eye disorders, including combined cataracts, lagophthalmos, dry eye syndrome, glaucoma suspect and pterygium have been diagnosed, the evidence does not show that the disorders are related to service.  The August 2016 VA opinion reflects that the disorders are not congenital or developmental defects.  As the examiner provided a rationale for the opinion, the Board finds the opinion to be probative.  Further, the Veteran did not report having any eye injuries in service.  The Veteran's service treatment records indicate the Veteran experienced difficulty seeing in service, but he testified that he did not have an eye injury.  Significantly, the December 1967 separation examination report noted that the Veteran's eyes and field of vision were normal.  

VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c).  There is no evidence the Veteran had a refractory error or congenital or developmental defect of the eye that was subjected to a superimposed disease of injury in service.  The August 2016 VA examiner found the Veteran's current eye disorders were age-related conditions and there is no evidence that any of the eye disorders are related to the Veteran's time in active duty.  As the VA examiner provided a rationale for the opinion consistent with the evidence of record, the Board finds the opinion to be probative evidence against the claim.  There is no other probative evidence of record indicating a nexus between the Veteran's eye disorders and service.

While the Veteran believes that he has a bilateral eye disorder that is related to his military service, he is not shown to have specialized training sufficient to render such an opinion as to the diagnosis or etiology of a bilateral eye disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, his statements are not competent evidence as to the diagnosis or etiology of any bilateral eye disorder.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a bilateral eye disorder the doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a bilateral eye disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


